DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance.  Claims 1-6, 8, and 10-15 are allowed over the prior art.
The closest applied prior art of record is JP 2003-211604 to Kurahashi et al. taken in combination with US 5,861,202 to Kumura et al. which teaches what is described in paragraphs 10-22 of the non-final Office action filed 23 February 2021.  The closest applied prior art of record does not teach or suggest a sheet material having the claimed characteristics or which would be reasonable expected to have the claimed physical properties. Specifically, the closest applied prior art of record does not teach or suggest a sheet material having a mesh-like structure wherein the mesh-like structure having the claimed fabric weight, linear low density layer thickness, adhesion property, and tensile strength.  Additionally, the closest applied prior art of record does not teach or suggest a polyamide-based resin layer having the claimed ethanol permeability.  For these reasons, the instantly claimed invention is viewed to be novel and non-obvious over the closest applied prior art of record.  
Any comment considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079.  The examiner can normally be reached on M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782